EXHIBIT 10.11

INDEMNIFICATION AGREEMENT

        THIS INDEMNIFICATION AGREEMENT (this “Agreement”), made and entered into
as of the 25th day of April, 1995, by and between TOREADOR ROYALTY CORPORATION,
a Delaware corporation (the “Corporation”) and ______________________________
(“Director”).

        W I T N E S S E T H:

        WHEREAS, it is essential to the Company to retain and attract as
directors the most capable persons available;

        WHEREAS, Director is a director of the Company;

        WHEREAS, both the Company and Director recognize the risk of litigation
and other claims being asserted against directors of public companies; and

        WHEREAS, in recognition of Director’s need for substantial protection
against personal liability in order to maintain continued service to the Company
in an effective manner and to provide Director with specific contractual
assurance that the protection will be available to Director, the Company desires
to provide in this Agreement for the indemnification of and the advance of
expenses to Director to the full extent permitted by law, as set forth in this
Agreement;

        NOW THEREFORE, in consideration of the premises and mutual agreements
contained herein, including Director’s continued service to the Corporation, the
Corporation and Director hereby agree as follows:

        Section 1. Definitions. The following terms, as used herein, shall have
the following respective meanings:

        “Change of Control” means a change in control of the Corporation after
the date of this Agreement in any one of the following circumstances: (a) there
shall have occurred an event required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), whether or not the Corporation is then subject
to such reporting requirement; (b) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) shall have become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding voting securities
without prior approval of at least two-thirds of the members of the Board of
Directors in office immediately prior to such person’s attaining such percentage
interest; (c) the Corporation is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office

-1-

--------------------------------------------------------------------------------

immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter or (d) during any period of two consecutive
years, individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors.

        “D.G.C.L.” means the Delaware General Corporation Law, as currently in
effect or as amended from time to time.

        “Expenses” shall include reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.

        “Independent Counsel” means a law firm, or member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five years previous to his or her selection or appointment has been, retained to
represent: (a) the Corporation or Director in any matter material to either such
party, (b) any other party to the Proceeding giving rise to a claim for
indemnification hereunder or (c) the beneficial owners, directly or indirectly,
of securities of the Corporation representing 5% or more of the combined voting
power of the Corporation’s then outstanding voting securities.

        “Matter” is a claim, a material issue, or a substantial request for
relief.

        “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by Director pursuant to Section 10 of this Agreement to enforce his or
her rights under this Agreement.

        Section 2. Indemnification. The Corporation shall indemnify, and advance
Expenses to, Director to the fullest extent permitted by applicable law in
effect on the date of the effectiveness of this Agreement, and to such greater
extent as applicable law may thereafter permit. The rights of Director provided
under the preceding sentence shall include, but not be limited to, the right to
be indemnified to the fullest extent permitted by Section 145(b) of the D.G.C.L.
in Proceedings by or in the right of the Corporation and to the fullest extent
permitted by Section 145(a) of the D.G.C.L. in all other Proceedings. The
provisions set forth below in this Agreement are provided in furtherance, and
not by way of limitation, of the obligations expressed in this Section 2.

        Section 3. Expenses Related to Proceedings. If Director is, by reason of
his or her status as a director of the Corporation, a witness in or a party to
and is successful, on the merits or otherwise, in any Proceeding, he or she
shall be indemnified against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith. If Director

-2-

--------------------------------------------------------------------------------

is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to any Matter in such Proceeding, the Corporation shall indemnify
Director against all Expenses actually and reasonably incurred by him or her or
on his or her behalf relating to each Matter. The termination of any Matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such Matter.

        Section 4. Advancement of Expenses. Director shall be advanced Expenses
within ten days after requesting them to the fullest extent permitted by Section
145(e) of the D.G.C.L.

        Section 5. Request for Indemnification. To obtain indemnification
Director shall submit to the Corporation a written request with such information
as is reasonably available to Director. The Secretary of the Corporation shall
promptly advise the Board of Directors of such request.

        Section 6. Determining Entitlement to Indemnification if No Change of
Control. If there has been no Change of Control at the time the request for
Indemnification is sent, Director’s entitlement to indemnification shall be
determined in accordance with Section 145(d) of the D.G.C.L. If entitlement to
indemnification is to be determined by Independent Counsel, the Corporation
shall furnish notice to Director within ten days after receipt of the request
for indemnification, specifying the identity and address of Independent Counsel.
Director may, within fourteen days after receipt of such written notice of
selection, deliver to the Corporation a written objection to such selection.
Such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of Independent Counsel and the
objection shall set forth with particularity the factual basis of such
assertion. If there is an objection to the selection of Independent Counsel,
either the Corporation or Director may petition the Court of Chancery of the
State of Delaware or any other court of competent jurisdiction for a
determination that the objection is without a reasonable basis and/or for the
appointment of Independent Counsel selected by the court.

        Section 7. Determining Entitlement to Indemnification if Change of
Control. If there has been a Change of Control at the time the request for
indemnification is sent, Director’s entitlement to indemnification shall be
determined in a written opinion by Independent Counsel selected by Director.
Director shall give the Corporation written notice advising of the identity and
address of the Independent Counsel so selected. The Corporation may, within
seven days after receipt of such written notice of selection, deliver to
Director a written objection to such selection. Director may, within five days
after the receipt of such objection from the Corporation, submit the name of
another Independent Counsel and the Corporation may, within seven days after
receipt of such written notice of selection, deliver to Director a written
objection to such selection. Any objection is subject to the limitations in
Section 6 of this Agreement. Director may petition the Court of Chancery of the
State of Delaware or any other court of competent jurisdiction for a
determination that the Corporation’s objection to the first and/or second
selection of Independent Counsel is without a reasonable basis and/or for the
appointment as Independent Counsel of a person selected by the court.

-3-

--------------------------------------------------------------------------------

        Section 8. Procedures of Independent Counsel. If there has been a Change
of Control before the time the request for indemnification is sent by Director,
Director shall be presumed (except as otherwise expressly provided in this
Agreement) to be entitled to indemnification upon submission of a request for
indemnification in accordance with Section 5 of this Agreement, and thereafter
the Corporation shall have the burden of proof to overcome the presumption in
reaching a determination contrary to the presumption. The presumption shall be
used by Independent Counsel as a basis for a determination of entitlement to
indemnification unless the Corporation provides information sufficient to
overcome such presumption by clear and convincing evidence or the investigation,
review and analysis of Independent Counsel convinces him or her by clear and
convincing evidence that the presumption should not apply.

        Except in the event that the determination of entitlement to
indemnification is to be made by Independent Counsel, if the person or persons
empowered under Section 6 or 7 of this Agreement to determine entitlement to
indemnification shall not have made and furnished to Director in writing a
determination within sixty days after receipt by the Corporation of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Director shall be entitled to such indemnification
unless Director knowingly misrepresented a material fact in connection with the
request for indemnification or such indemnification is prohibited by law. The
termination of any Proceeding or of any Matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Director to indemnification or create a
presumption that (a) Director did not act in good faith and in a manner that he
or she reasonably believed, in the case of conduct in his or her official
capacity as a director of the Corporation, to be in the best interests of the
Corporation or in all other cases that at least his or her conduct was not
opposed to the Corporation’s best interests, or (b) with respect to any criminal
Proceeding, that Director had reasonable cause to believe that his or her
conduct was unlawful.

        Section 9. Expenses of Independent Counsel. The Corporation shall pay
any and all reasonable fees and expenses of Independent Counsel incurred acting
pursuant to this Agreement and in any proceeding to which it is a party or
witness in respect of its investigation and written report and shall pay all
reasonable fees and expenses incident to the procedures in which such
Independent Counsel was selected or appointed. No Independent Counsel may serve
if a timely objection has been made to his or her selection until a court has
determined that such objection is without a reasonable basis.

        Section 10. Trial De Novo. In the event that (a) a determination is made
pursuant to Section 6 or 7 of this Agreement that Director is not entitled to
indemnification under this Agreement, (b) advancement of Expenses is not timely
made pursuant to Section 4 of this Agreement, (c) Independent Counsel has not
made and delivered a written opinion determining the request for indemnification
(i) within ninety days after being appointed by a court, (ii) within ninety days
after objections to his or her selection have been overruled by a court or (iii)
within ninety days after the time for the Corporation or Director to object to
his or her selection or (d) payment of indemnification is not made within five
days after a determination of entitlement to indemnification has been made or
deemed to have been made pursuant to Section 6, 7 or 8 of this Agreement,
Director shall be entitled to an adjudication in any court of competent

-4-

--------------------------------------------------------------------------------

jurisdiction of his or her entitlement to such indemnification or advancement of
Expenses. In the event that a determination shall have been made that Director
is not entitled to indemnification, any judicial proceeding or arbitration
commenced pursuant to this Section 10 shall be conducted in all respects as a de
novo trial on the merits, and Director shall not be prejudiced by reasons of
that adverse determination. If a Change of Control shall have occurred, in any
judicial proceeding commenced pursuant to this Section 10, the Corporation shall
have the burden of proving that Director is not entitled to indemnification or
advancement of Expenses, as the case may be. If a determination shall have been
made or deemed to have been made that Director is entitled to indemnification,
the Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 10, or otherwise, unless Director knowingly
misrepresented a material fact in connection with the request for
indemnification, or such indemnification is prohibited by law.

        The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all provisions of
this Agreement. In the event that Director, pursuant to this Section 10, seeks a
judicial adjudication to enforce his or her rights under, or to recover damages
for breach of, this Agreement, Director shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
Expenses actually and reasonably incurred by him or her in such judicial
adjudication, but only if he or she prevails therein. If it shall be determined
in such judicial adjudication that Director is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the Expenses
incurred by Director in connection with such judicial adjudication or
arbitration shall be appropriately prorated.

        Section 11. Non-Exclusivity. The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Director may at any time be
entitled under applicable law, the Certificate of Incorporation, Bylaws, a vote
of stockholders, a resolution of the Board of Directors or otherwise. No
amendment or modification of this Agreement or any provision hereof shall be
effective as to any Director for acts, events and circumstances that occurred,
in whole or in part, before such amendment or modification. The provisions of
this Agreement shall continue as to an Director whose status as a director of
the Corporation has ceased and shall inure to the benefit of his or her heirs,
executors and administrators.

        Section 12. Insurance and Subrogation. To the extent the Corporation
maintains an insurance policy or policies providing liability insurance for
directors or officers of the Corporation or of any other corporation,
partnership, joint venture, trust employee benefit plan or other enterprise
which such person serves at the request of the Corporation, Directors shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of coverage available for any such director or officer under such
policy or policies.

        In the event of any payment hereunder, the Company shall be subrogated
to the extent of such payment to all the rights of recovery of Director, who
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.

-5-

--------------------------------------------------------------------------------

        The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if, and to the extent that,
Director has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

        Section 13. Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby; and, to the
fullest extent possible, the provisions of this Agreement shall be construed so
as to give effect to the intent manifested by the provision held invalid,
illegal or unenforceable.

        Section 14. Circumstances When Director is Not Entitled to
Indemnification. Notwithstanding any other provision of this Agreement, Director
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any Matter therein, brought or made
by Director against the Corporation.

        Section 15. Notices. Any communication required or permitted to the
Corporation shall be addressed to the Secretary of the Corporation and any such
communication to Director shall be given in writing by depositing the same in
the United States mail, with postage thereon prepaid, addressed to the person to
whom such notice is directed at the address of such person on the records of the
Corporation, and such notice shall be deemed given at the time when the same
shall be so deposited in the United States mail.

        Section 16. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

        Section 17. Consent to Jurisdiction. THE CORPORATION AND DIRECTOR EACH
HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF
DELAWARE FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING WHICH
ARISES OUT OF OR RELATES TO THIS AGREEMENT AND AGREE THAT ANY ACTION INSTITUTED
UNDER THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF THE STATE OF
DELAWARE.

        Section 18. Amendment. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in a writing
signed by each of the parties hereto.

-6-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company and Director have executed this
Agreement as of the day and year first above written.

      TOREADOR ROYALTY CORPORATION

      By:___________________________________
              Peter R. Vig
              Chairman and Chief Executive Officer


             ___________________________________
              (Name of Director)

-7-

--------------------------------------------------------------------------------